DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-28-2021 was filed after the mailing date of the Non-Final Rejection on 11-18-2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Amendment
The amendments filed on 02-16-2022 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claim 25 has been cancelled.
Claims 1, 5, 7, 8, 9, 15, and 16 are amended.
Claims 1, 4-10, 14-17, 20, and 22-24 are pending and rejected as explained in the instant Office Action below.
Response to Arguments
The Applicant's arguments filed 02-16-2022 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. Any other arguments are addressed below. Please see the official reasoning below.

Regarding the Applicant’s arguments on page 8, the Applicant asserts:
“Applicant submits that the "intelligent camera system ... programmed to maneuver the mobile platform to environmental information collected while following one or more subjects through a known environment, or according to preprogrammed maneuvers," taught by Beard fails to teach or suggest the above features of amended claim 1. Furthermore, Applicant also submits that the addition of Templeton does not make up for the shortcomings in Beard with respect to at least the above features of amended claim 1”.
	The Applicant’s arguments do not explicitly cite which specific amended limitations are not taught by Beard. However, the Examiner asserts that Beard does the newly amended aspects of the sensor unit “housing” as seen in the instant Office Action below. 

Regarding the Applicant’s arguments on pages 8-9, the Applicant asserts:
“Templeton teaches "example vehicle 200 includes a sensor unit 202., a wireless communication system 204, a UDA.R unit 206, a laser rangefinder unit 208, and a camera 210, and "[t]he sensor unit 202 is mounted atop the vehicle 200 and includes one or more sensors configured to detect information about an environment surrounding the vehicle 200, and output indications of the information." (Templeton, [0081 ]-[00821) Templeton, however, does not teach or suggest "the vehicular control instructions indicate a path for the vehicle to navigate based on respective road boundaries and objects in an environment of the vehicle and are determined by a processing system positioned locally in the housing of the sensor unit," and "the processing system is configured to perform sensor fusion using sensor data from a plurality of sensors positioned in the housing of the sensor unit," as recited in amended claim 1. Rather, Templeton describes that the sensor unit "includes one or more sensors configured to detect information about an environment surrounding the vehicle 200, and output indications of the information" and does not teach or suggest the above features of amended claim 1. (Templeton, [0082])”.
	It appears that the only aspect that is not taught by Templeton is directed towards the “processing system” that is positioned “locally” in the housing of the sensor unit to perform sensor fusion. However, the Examiner asserts that the location of the “processing system” would not affect the functionality of the vehicle itself. Furthermore, there are finite number of locations to place the “processing system” of the vehicle, which includes, but is not limited to, the housing of the sensor unit. Additionally, Beard already teaches the aspect of using a processing system positioned locally at a sensor unit, as seen in col. 5, lines 50-64. 
	The Examiner asserts that it would have been prima facie obvious for one of ordinary skill in art at the time of the invention to merely use the location of the processing system located in the sensor unit as taught by Beard to perform autonomous navigation, and perform the sensor fusion described by Templeton in order to perform enhanced autonomous navigation to avoid obstacles along a path.
	The 103 rejection of Beard in view of Templeton is maintained. Please see the official reasoning in the Office Action below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 9, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, there is no antecedent basis for the claim language “the vehicular control instructions”. 
It is unclear if “the vehicular control instructions” is directed towards a new parameter or if it directed towards the defined “vehicle control instructions” in claim 8. 
Fort the purposes of examination only, the Examiner has interpreted the “the vehicular control instructions” to be directed towards the “vehicle control instructions”. 
Any claims dependent upon claim 8 do not cure the deficiencies of claim 8, and are rejected for similar reasons as set forth in the rejection above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 9, 14, 15, 16, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent 10375359) in view of Templeton (US Publication No. 2016/0274589).
Regarding claim 1, Beard teaches A vehicular system comprising: (see col. 2, line 1, Beard “vehicle control system”):
a control system (see col. lines 53-55, “control systems 134”) configured to autonomously control a vehicle based on vehicular control instructions (see col. 5, lines 50-64 “assume control of the motor control systems 134a as well as a steering”); 
and a connector (see col. 5, line 5, “peripheral ports 106”) coupled to the vehicle configured to enable a housing (see col. 4, line 47, “housing 102”) of the sensor unit to couple to the vehicle (see col. 5, lines 5-6, “to connect the system 5 100 physically and operatively to a peripheral device”), wherein the connector comprises: 
a power supply connection (see col. 5, lines 1-3, “draw power through its peripheral ports 106 from a battery or other power source of a connected peripheral device”) 
a data bus (see col. 2, line 27, “peripheral port connectors 118”), wherein the data bus is coupled to the control system and configured to provide the vehicular control instructions from the sensor unit to the control system (see col. 5, lines 27-30, “a data link may be established via the peripheral port 106 and peripheral port connectors 118 between the system 100 and control systems mounted in a control module 120 of the UAV 110a”).
wherein the vehicular control instructions are determined by a processing system positioned locally in the housing of the sensor unit (see col. 6, lines 1-2, “the processor 138”, and Fig. 4) 
using sensor data from a plurality of sensors (see col.1 line 54, “a camera or image sensor”, wherein it would have been prima facie obvious to merely use duplication of parts to achieve a plurality of cameras or image sensors, per MPEP 2144.04, VI, B. Also, see col. 1, lines 43-44, “onboard cameras or image sensors”) positioned in the housing of the sensor unit (see col. 4, line 47, “housing 102”), 
wherein the sensor data represents an environment of the vehicle (see col. 6, lines 1-21, “The visual intelligence module 138a may analyze individual image elements to determine relationships between the subject 140 and his/her surroundings, using image metadata to determine the motion of the subject”)
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see col.4, lines 40-45, “The intelligent camera system may be programmed to maneuver the mobile platform according to environmental information collected while following one or more subjects through a known environment”).
Beard does not expressly indicate a connector coupled to a roof of the vehicle,
a thermal connection configured to remove heat from the sensor unit by coupling heat across the connector to a heat unit, 
indicate a path for the vehicle to navigate based on respective road boundaries and objects in an environment of the vehicle, 
performing sensor fusion using sensor data from a plurality of sensors corresponding to the sensor unit,
locations of the respective road boundaries and objects.
However, Templeton teaches a connector coupled to a roof (see para.[0082], “mount”) of the vehicle configured to enable a sensor unit to couple to the vehicle, wherein the connector comprises (see para.[0082], “The sensor unit 202 could be mounted atop the roof of a car, for instance, however other mounting locations are possible”): 
a thermal connection configured to remove heat from the sensor unit by coupling heat across the connector to a heat unit (see para.[0084], “heats sinks” and Figure 2, Templeton teaches a sensor system on a roof of a vehicle. Also, Templeton teaches using at least one heat sink, which anticipates a “heat unit”, with respect to a sensor unit coupled to the roof a vehicle. Therefore, based on the explicit teachings of Templeton,  it would have been obvious to try using the recited “thermal connection” and “heat unit” based on the finite number of identified, predictable solutions, with a reasonable expectation of success, such as the finite number of possible locations to place the heat sinks, such as on the sensor itself, on the connector that is used to mount the sensor to the vehicle roof, and/or on the vehicle roof itself, see MPEP 2143 Section I, part (E))
and wherein the vehicular control instructions are determined by a processing system (see para.[0049], “computer system 112”), the processing system performing sensor fusion (see para.[0056], [0063] and [0065], “sensor fusion”) using sensor data from a plurality of sensors corresponding to the sensor unit (see para.[0082], “sensor unit 202 can include any combination of cameras, RADARs, LIDARs, range finders, and acoustic sensors”)
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see para.[0050], “The autonomous vehicle 100 can be fully autonomous”).
indicate a path for the vehicle (see para.[0067], “movement of the vehicle along a path that substantially avoids perceived obstacles while generally advancing the vehicle along a roadway-based path”) to navigate based on respective road boundaries and objects in an environment of the vehicle (see para.[0066], “The detected features/objects can include traffic signals, road way boundaries other vehicles, pedestrians, and/or obstacles”), 
locations of the respective road boundaries and objects (see para.[0067], “movement of the vehicle along a path that substantially avoids perceived obstacles while generally advancing the vehicle along a roadway-based path”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while sustaining a maximum pulse rate and to use sensor fusion to facilitate vehicle navigation using a plurality of sensor data, as recognized by Templeton in at least para.[0063] and [0112].

Regarding claim 4, Beard teaches the data bus is configured to provide sensor data from the sensor unit to the control system (see col. 5, lines 27-30, “a data link may be established via the peripheral port 106 and peripheral port connectors 118 between the system 100 and control systems mounted in a control module 120”).

Regarding claim 5, Beard teaches a conversion unit configured to: determine an object in an environment of the vehicle (see col. 6, lines 1-22, “isolate image elements”); 
and communicate control signals to the vehicle by way of the data bus, wherein the control signals are based on the determined object (see col. 4, lines 29-30, “selecting and following a subject via an intelligent camera coupled”).

Regarding claim 7, Beard teaches the connector is configured to removably couple the sensor unit to the vehicle (see col. 1, lines 58-61, Beard teaches removably coupling the sensor unit 202 to the vehicle via a mount).

Regarding claim 8, Beard teaches a sensor unit comprising: 
a housing (see col. 4, line 47, “housing 102”);
a plurality of sensors positioned in the housing configured to sense an environment of a vehicle (see col.1 line 54, “a camera or image sensor”, wherein it would have been prima facie obvious to merely use duplication of parts to achieve a plurality of cameras or image sensors, per MPEP 2144.04, VI, B. Also, see col. 1, lines 43-44, “onboard cameras or image sensors”); 
a processing system configured to determine vehicle control instructions (see col. 6, lines 1-2, “the processor 138”, and Fig. 4) based on sensor data from the plurality of sensors (see col.1 line 54, “a camera or image sensor”, wherein it would have been prima facie obvious to merely use duplication of parts to achieve a plurality of cameras or image sensors, per MPEP 2144.04, VI, B. Also, see col. 1, lines 43-44, “onboard cameras or image sensors”), 
wherein the sensor data represents the environment of the vehicle (see col. 6, lines 1-21, “The visual intelligence module 138a may analyze individual image elements to determine relationships between the subject 140 and his/her surroundings, using image metadata to determine the motion of the subject”)
wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see col.4, lines 40-45, “The intelligent camera system may be programmed to maneuver the mobile platform according to environmental information collected while following one or more subjects through a known environment”)
and a coupling portion of the sensor unit configured to removably couple the housing of the sensor unit to the vehicle (see col. 5, line 5, “peripheral ports 106”), the coupling portion comprising: 
a power supply connection (see col. 5, lines 1-3, “draw power through its peripheral ports 106 from a battery or other power source of a connected peripheral device”) 
and a data bus (see col. 2, line 27, “peripheral port connectors 118”), wherein the data bus is configured to provide information to a control system of the vehicle (see col. 5, lines 27-30, “a data link may be established via the peripheral port 106 and peripheral port connectors 118 between the system 100 and control systems mounted in a control module 120 of the UAV 110a”).
Beard does not expressly indicate sensor fusion and 
the coupling portion comprising a thermal connection configured to remove heat from the sensor unit, 
the vehicle control instructions indicate a path for the vehicle to navigate based on respective road boundaries and objects in an environment of the vehicle, 
locations of the respective road boundaries and objects.
Furthermore, Templeton teaches a sensor unit comprising a plurality of sensors configured to sense an environment of a vehicle (see para.[0082], “sensor unit 202 can include any combination of cameras, RADARs, LIDARs, range finders, and acoustic sensors”); 
determine vehicle control instructions based on performing sensor fusion using sensor data from the plurality of sensors (see para.[0056], [0063] and [0065], “sensor fusion”)
a coupling portion (see para.[0082], “mount”) comprising a thermal connection configured to remove heat from the sensor unit (see para.[0084], “heats sinks” and Figure 2, Templeton teaches a sensor system on a roof of a vehicle. Also, Templeton teaches using at least one heat sink, which anticipates a “heat unit”, with respect to a sensor unit coupled to the roof a vehicle. Therefore, based on the explicit teachings of Templeton and MPEP 2143 Section I, part (E),  it would have been obvious to try using the recited “thermal connection” and “heat unit” based on the finite number of identified, predictable solutions, with a reasonable expectation of success, such as the finite number of possible locations to place the heat sinks, such as on the sensor itself, on the connector that is used to mount the sensor to the vehicle roof, and/or on the vehicle roof itself).
The vehicle control instructions indicate a path for the vehicle (see para.[0067], “movement of the vehicle along a path that substantially avoids perceived obstacles while generally advancing the vehicle along a roadway-based path”) to navigate based on respective road boundaries and objects in an environment of the vehicle (see para.[0066], “The detected features/objects can include traffic signals, road way boundaries other vehicles, pedestrians, and/or obstacles”), 
locations of the respective road boundaries and objects (see para.[0067], “movement of the vehicle along a path that substantially avoids perceived obstacles while generally advancing the vehicle along a roadway-based path”).
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see para.[0050], “The autonomous vehicle 100 can be fully autonomous”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while sustaining a maximum pulse rate and to use sensor fusion to facilitate vehicle navigation using a plurality of sensor data, as recognized by Templeton in at least para.[0063] and [0112].

Regarding claim 9, Beard teaches a conversion unit configured to: determine an object in an environment of the vehicle (see col. 6, lines 1-22, “isolate image elements”); 
and communicate control signals to the vehicle by way of the data bus, wherein the control signals are based on the determined object (see col. 4, lines 29-30, “selecting and following a subject via an intelligent camera coupled”).

Regarding claim 14, Beard teaches the data bus is configured to provide sensor data from the sensor unit to the control system of the vehicle (see col. 5, lines 27-30, “a data link may be established via the peripheral port 106 and peripheral port connectors 118 between the system 100 and control systems mounted in a control module 120 of the UAV 110a”).

Regarding claim 15, Beard teaches A method comprising: providing vehicular control instructions a control system configured to provide autonomous control to a vehicle (see col. 2, line 1, Beard “vehicle control system”); 
and providing a connector coupled to the vehicle (see col. 5, line 5, “peripheral ports 106”)  configured to enable a housing (see col. 4, line 47, “housing 102”) of a sensor unit to couple to the vehicle (see col. 5, lines 5-6, “to connect the system 5 100 physically and operatively to a peripheral device”), wherein the connector comprises: 
a power supply connection (see col. 5, lines 1-3, “draw power through its peripheral ports 106 from a battery or other power source of a connected peripheral device”)
a data bus (see col. 2, line 27, “peripheral port connectors 118”), wherein the data bus is coupled to the control system (see col. 5, lines 27-30, “a data link may be established via the peripheral port 106 and peripheral port connectors 118 between the system 100 and control systems mounted in a control module 120 of the UAV 110a”),
and wherein the vehicular control instructions are determined by a processing system positioned locally in the housing of the sensor unit (see col. 6, lines 1-2, “the processor 138”, and Fig. 4) based on the processing system using sensor data from a plurality of sensors positioned in the housing of the sensor unit (see col.1 line 54, “a camera or image sensor”, wherein it would have been prima facie obvious to merely use duplication of parts to achieve a plurality of cameras or image sensors, per MPEP 2144.04, VI, B. Also, see col. 1, lines 43-44, “onboard cameras or image sensors”), 
wherein the sensor data represents an environment of the vehicle (see col. 6, lines 1-21, “The visual intelligence module 138a may analyze individual image elements to determine relationships between the subject 140 and his/her surroundings, using image metadata to determine the motion of the subject”)
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see col.4, lines 40-45, “The intelligent camera system may be programmed to maneuver the mobile platform according to environmental information collected while following one or more subjects through a known environment”).
Beard does not expressly indicate a connector coupled to a roof of the vehicle, 
sensor fusion,  
a thermal connection configured to remove heat from the sensor unit, 
the vehicular control instructions indicate a path for the vehicle to navigate based on respective road boundaries and objects in an environment of the vehicle, 
locations of the respective road boundaries and objects.
However, Templeton teaches a connector coupled to a roof of the vehicle (see para.[0082], “mount”) configured to enable a sensor unit to couple to the vehicle (see para.[0082], “The sensor unit 202 could be mounted atop the roof of a car, for instance, however other mounting locations are possible”),
a thermal connection configured to remove heat from the sensor unit (see para.[0084], “heats sinks” and Figure 2, Templeton teaches a sensor system on a roof of a vehicle. Also, Templeton teaches using at least one heat sink, which anticipates a “heat unit”, with respect to a sensor unit coupled to the roof a vehicle. Therefore, based on the explicit teachings of Templeton and MPEP 2143 Section I, part (E),  it would have been obvious to try using the recited “thermal connection” based on the finite number of identified, predictable solutions, with a reasonable expectation of success, such as the finite number of possible locations to place the heat sinks, such as on the sensor itself, on the connector that is used to mount the sensor to the vehicle roof, and/or on the vehicle roof itself),
a plurality of sensors corresponding to the sensor unit (see para.[0082], “sensor unit 202 can include any combination of cameras, RADARs, LIDARs, range finders, and acoustic sensors”), 
performing sensor fusion using sensor data from a plurality of sensors corresponding to the sensor unit (see para.[0056], [0063] and [0065], “sensor fusion),
the vehicular control instructions indicate a path for the vehicle (see para.[0067], “movement of the vehicle along a path that substantially avoids perceived obstacles while generally advancing the vehicle along a roadway-based path”) to navigate based on respective road boundaries and objects in an environment of the vehicle (see para.[0066], “The detected features/objects can include traffic signals, road way boundaries other vehicles, pedestrians, and/or obstacles”), 
locations of the respective road boundaries and objects (see para.[0067], “movement of the vehicle along a path that substantially avoids perceived obstacles while generally advancing the vehicle along a roadway-based path”).
and wherein the processing system enables the vehicle to navigate the environment in a fully autonomous mode based on the vehicular control instructions (see para.[0050], “The autonomous vehicle 100 can be fully autonomous”).
 Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while sustaining a maximum pulse rate and to use sensor fusion to facilitate vehicle navigation using a plurality of sensor data, as recognized by Templeton in at least para.[0063] and [0112].

Regarding claim 16, Beard teaches a conversion unit configured to: determine an object in an environment of the vehicle (see col. 6, lines 1-22, “isolate image elements”); 
and communicate control signals to the vehicle by way of the data bus, wherein the control signals are based on the determined object (see col. 4, lines 29-30, “selecting and following a subject via an intelligent camera coupled”).

Regarding claim 20, Beard teaches the data bus is configured to provide sensor data from the sensor unit to the control system (see col. 5, lines 27-30, “a data link may be established via the peripheral port 106 and peripheral port connectors 118 between the system 100 and control systems mounted in a control module 120”).

Regarding claim 22, Beard does not expressly indicate the plurality of sensors corresponding to the sensor unit includes at least a LIDAR device and a RADAR device. 
However, Templeton teaches the plurality of sensors of the sensor unit includes at least a LIDAR device and a RADAR device (see para. [0082]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard with the teachings of Templeton to use a thermal connector configured to dissipate heat in order to effectively cool vehicle components such as sensors to prevent a sensor from overheating while sustaining a maximum pulse rate, as recognized by Templeton in at least para.[0112].

Regarding claim 23, Beard teaches the vehicle lacks sensing capabilities that enable the vehicle to navigate the environment autonomously when the sensor unit is decoupled from the connector (see col. 5, lines 60-64, Beard teaches that the sensor data of the intelligent camera system 100 is used to generate the control signals that control the vehicle. Therefore, the vehicle is unable to perform autonomous control when the intelligent camera system 100 is decoupled from the vehicle)

Regarding claim 24, Beard teaches the vehicle further lacks processing capabilities that enable the vehicle to navigate the environment autonomously when the sensor unit is decoupled from the connector (see col.5, lines 60-64, Beard teaches that the processor 138 of the intelligent camera system 100 is used to generate the control signals that control the vehicle. Therefore, the vehicle is unable to perform autonomous control when the processor 138 is decoupled from the vehicle).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent 10375359) in view of Templeton (US Publication No. 2016/0274589), as applied to claim 5 above, and further in view of Ousborne (US Patent 5499182).
Regarding claim 6, Beard in view of Templeton does not expressly indicate the conversion unit is further configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit.
However, Ousborne teaches a conversion unit configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit (see col.4, lines 58-65, Ousborne teaches converting power from a vehicle power supply to at least one sensor).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard in view of Templeton with the teachings of Ousborne to use a power converter in order to provide the optimal amount of power to at least one sensors using a vehicle power supply, as recognized by Ousborne in at least col.4. 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent 10375359) in view of Templeton (US Publication No. 2016/0274589), as applied to claims 9 and 16 above, and further in view of Ousborne (US Patent 5499182).
Regarding claims 10 and 17, Beard in view of Templeton does not expressly indicate the conversion unit is further configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit.
However, Ousborne teaches a conversion unit configured to convert a voltage provided by the power supply connection to at least one voltage of the sensor unit (see col.4, lines 58-65, Ousborne teaches converting power from a vehicle power supply to at least one sensor).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify Beard in view of Templeton with the teachings of Ousborne to use a power converter in order to provide the optimal amount of power to at least one sensors using a vehicle power supply, as recognized by Ousborne in at least col.4.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665